     Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 1 of 6




                              U.S. Department of Justice
                                                                                        Telephone 608/261-5158
                              Scott C. Blader                                                TTY 608/264-5006
                                                                         Admi11istmtive Facsi mile 608/2 64--5 183
                              United States Attorney                      Civil Division Facsimile 608/264-5 724
                              Western District of Wisconsin          C,·i111inal Division Facsi mile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703                                                  DOCKETNO--
                                                                           UI DISTAICT COURT
                                        December 11, 2018          WIITl!AN '01STRICT OF WISCONSIN

Stephen P. Hurley                                                            DEC 12 2018
Hurley Burish, S.C.
                                                                                      FILED
33 East Main Street, Suite 400
Madison, Wisconsin 53703
                                                                  PETER OPPENEER, CLERK

            Re:   United States v. Farooq Shahzad

Dear Attorney Hurley:

      This is the proposed plea agreement between Farooq Shahzad (the "defendant")
and the United States in this case.

       1.      The defendant agrees to waive indictment and plead guilty to the two-
count information filed by the United States Attorney's Office. Count 1 charges a
violation of Title 21, United States Code, Section 846, which carries maximum penalties
of 20 years in prison, a $1,000,000 fine, at least a three-year period of supervised release
and up to life, and a $100 special assessment. Count 2 charges a violation of Title 18,
United States Code, Section 2342, which carries maximum penalties of 5 years in prison,
a $250,000 fine, a three-year period of supervised release, a $100 special assessment, and
entry of an appropriate restitution order. In addition to these maximum penalties, any
violation of a supervised release term could lead to an additional term of imprisonment
pursuant to 18 U.S.C. § 3583. The defendant-agrees to pay the special assessment at or
before sentencing. The defendant understands that the Court will enter an order
pursuant to 18 U.S.C. § 3013 requiring the immediate payment of the special
assessment. In an appropriate case, the defendant could be held in contempt of court
and receive an additional sentence for failing t9 pay the special assessment as ordered
by the Court.

        2.     The defendant acknowledges, by pleading guilty, that he is giving up the
following rights: (a) to plead not guilty and to persist in that plea; (b) to a jury trial;
(c) to be represented by counsel--and if necessary have the Court appoint counsel--at
trial and at every other stage of the trial proceedings; (d) to confront and cross-examine
adverse witnesses; (e) to be protected from compelled self-incrimination; (f) to testify
and present evidence; and (g) to compel the attendance of witnesses.
    Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 2 of 6




December 11, 2018
Page 2



        3.     The defendant understands that upon conviction, if he is not a United
States citizen, he may be removed from the United States, denied citizenship, and
denied future admission to the United States. The defendant nevertheless affirms that
he wants to plead guilty regardless of any removal and immigration consequences that
his plea may entail, even if the consequence is automatic removal from the United
States.

        4.    The United States agrees to recommend that the Court, in computing the
advisory Sentencing Guideline range, and in sentencing the defendant, give the
defendant the maximum available reduction for acceptance of responsibility. This
recommendation is based upon facts currently known to the United States and is
contingent upon the defendant accepting responsibility according to the factors set forth
in USSG § 3E1.1. Further, the United States' agreement to recommend a reduction for
acceptance of responsibility is also based on the defendant providing a full and truthful
accounting in the required financial statement, and the defendant's efforts to make the
agreed-upon immediate restitution payments. The United States is free to withdraw
this recommendation if the defendant has previously engaged in any conduct which is
unknown to the United States and is inconsistent with acceptance of responsibility, or if
he engages in any conduct between the date of this plea agreement and the sentencing
hearing which is inconsistent with acceptance of responsibility. This proposed plea
agreement, and the United States' agreement to recommend acceptance of
responsibility, is contingent on the defendant returning the signed plea agreement to
the United States by December 12, 2018.

        5.    The United States agrees that this guilty plea will completely resolve all
possible federal criminal violations that have occurred in the Western District of
Wisconsin provided that both of the following conditions are met: (a) the criminal
conduct relates to the conduct described in the information; and (b) the criminal
conduct was known to the United States as of the date of this plea agreement. This
agreement not to prosecute is limited to those types of cases for which the United States
Attorney's Office for the Western District of Wisconsin has exclusive decision-making
authority. The defendant also understands that the United States will make its full
discovery file available to the Probation Office for its use in preparing the presentence
report.

       6.    Based upon evidence currently known to the United States, the parties
agree to recommend to the Court the following Sentencing Guidelines calculation. The
defendant understands that the Court is not required to accept the parties'
recommendation. Pursuant to USSG § 2D1.1, the base offense level for Count 1 is 14,
and pursuant to USSG § 2E4.1, the base offense level for Count 2 is also 14. A six-level
    Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 3 of 6




December 11, 2018
Page 3


increase pursuant to§§ 3B1.l(a) and 3Cl.l(a), applies only to Count 1. Finally, a three-
level decrease pursuant to§ 3El.1 for acceptance of responsibility applies to both
counts. Pursuant to§ 3D1.3(b), the resulting adjusted guideline offense level is 17. As
part of the recommended guideline calculation, the defendant agrees that the conduct
in Count 1 involved "synthetic cannabinoids," as that term is used in USSG § 2Dl.1,
Application Note 8(D). Furthermore, the parties agree that based on the preponderance
of currently available evidence, the conduct charged in Count 1 and relevant conduct
attributed to the defendant under USSG § lBl.3 involved 69.215 grams of synthetic
cannabinoids. The parties further agree that based on the preponderance of currently
available evidence, the conduct charged in Count 2 and relevant conduct attributed to
the defendant under USSG § lBl.3 resulted in more than $40,000 but less than $100,000
in excise tax losses.

        7.      The defendant, on his own behalf and on behalf of Capitol One Real
Estate LLC, agrees that the property located at 3505 East Washington Avenue in
Madison, Wisconsin, Tax Parcel Number: 251/0810-324-0101-0 ("EW Mobil") was used
to facilitate the commission of the offense charged in Count 1. Therefore, EW Mobil is
subject to forfeiture pursuant to Title 21, United States Code, Section 853, whether in the
possession or control of the defendant or defendant's nominee. The defendant agrees to
pay the sum of $625,000 t.o the United States in lieu of the forfeiture of EW Mobil, no
later than seven days before the sentencing hearing. Upon receipt of the payment, the
United States agrees to release the property of the defendant and Capitol One Real
Estate LLC from any claims of forfeiture arising from the conduct charged in Count 1.
If necessary to effect payment under this Paragraph, the defendant agrees to consent to
an order of forfeiture of the $625,000 and waives the requirement of Federal Rules of
Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment.

       8.      In the event that the defendant fails to pay the United States the sum in
Paragraph 7, the defendant agrees to consent to an order of forfeiture of EW Mobil and
waives the requirement of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Furthermore, the
defendant agrees to pay lien holders the amounts necessary to release any secured
interest in EW Mobil.

       9.      The defendant, on his own behalf and on behalf of Capitol One Real
Estate LLC, knowingly and voluntarily (1) waives his right to a jury trial on the
forfeiture of the assets identified above; (2) waives all constitutional, legal, and
equitable defenses to the forfeiture of these assets in any proceeding; (3) waives any
    Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 4 of 6




December 11, 2018
Page4


jeopardy defense or claim of double jeopardy, whether constitutional or statutory, and
waives any claim or defense under the Eighth Amendment to the United States
Constitution, including any claim of excessive fine, to the forfeiture of assets by the
United States, the State of Wisconsin, or its subdivisions.

       10.     The defendant agrees to pay restitution for all losses relating to the offense
charged in Count 2 and all losses covered by the same course of conduct or common
scheme or plan as the offense charged in Count 2. The exact restitution figure will be
agreed upon by the parties prior to sentencing or, if the parties are unable to agree upon
a specific figure, restitution will be determined by the Court at sentencing. The
defendant further agrees that the full amount of restitution is due and payable
immediately after entry of the restitution judgment. Defendant acknowledges that
immediate payment means payment in good faith from the liquidation of all non-
exempt assets beginning immediately after entry of the restitution judgment.

        11.    The defendant agrees to complete the enclosed financial statement and
return it to this office within one week of the guilty plea hearing. The defendant agrees
that this financial statement will be a full and truthful accounting, including all
available supporting documentation. The defendant also authorizes the U.S. Attorney's
Office to run the defendant's credit report. The defendant also agrees that the probation
office may disclose to the United States the net worth and cash flow statements to be
completed by the defendant in connection with the preparation of the presentence
report, together with all supporting documents. Finally, the defendant understands, as
set forth in Paragraph 5 above, that the United States' agreement to recommend a
reduction for acceptance of responsibility will be based, in part, on the defendant's full
and truthful accounting, and efforts to make the agreed-upon immediate restitution
payments.

       12.    In addition to any term of imprisonment imposed by the Court, the
defendant and the United States agree to jointly recommend a sentence of a fine of
$1,000,000 for the conduct charged in Count 1.

        13.   The defendant acknowledges, after consultation with his attorney, that he
fully understands the extent of his rights to appeal the conviction and sentence in this
case. By his signature below, the defendant knowingly and voluntarily waives all
rights, including those conferred by 18 U.S.C. § 3742, to appeal his conviction and any
sentence of imprisonment that is less than 36 months, including any issues with respect
to the calculation of the advisory sentencing guideline range or the reasonableness of
the sentence imposed.

      14.     In the event of an appeal by either party, the United States reserves the
       Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 5 of 6




December 11, 2018
Page 5


right to make arguments in support of or in opposition to the sentence imposed by the
Court.

       15.    The defendant understands that other than that specifically set forth in
this plea agreement, sentencing discussions are not part of the plea agreement. The
defendant should not rely upon the possibility of a particular sentence based upon any
sentencing discussions between defense counsel and the United States.

       16.   If your understanding of our agreement conforms with mine as set out
above, please return the signed plea agreement to me. By his signature below, the
defendant acknowledges his understanding that the United States has made no
promises or guarantees regarding the sentence which will be imposed. The defendant
also acknowledges his understanding that the Court is not required to accept any
recommendations which may be made by the United States and that the Court can
impose any sentence up to and including the maximum penalties set out above.

        17.    By your signatures below, you and the defendant also acknowledge that
this is the only plea agreement in this case.

       18.     All plea agreements must be approved by the United States Attorney or
his designee. This plea proposal has not yet been approved. Consequently, I have not
signed this proposed plea agreement and the final acceptance is conditioned upon
supervisory approval. If you have any questions or need any additional information,
please feel free to contact me.
                                            Very truly yours,

                                           SCOTT C. BLADER
                                           United States Attorney




Date
    Case: 3:18-cr-00169-jdp Document #: 3 Filed: 12/12/18 Page 6 of 6




December 11, 2018
Page 6



STE~·~
   HEN.lJRLEY
Attorney for the Defendant
                                      1-i.11.ti
                                    Date




                                    1,.,-//-/,f?

FAROOQSHAHZAD                       Date
Defendant


Enclosure
